Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  “measn” should be “means”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the three occurrences of “mean” should be “means”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15, 17, 19-22, 24-27 and 29 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Zeger et al., US Patent Application Publication Number 2015/0256354 (hereinafter Zeger).
Regarding claims 1, 14, 19, and 26, Zeger discloses a method for wireless communications by a first user equipment (UE), comprising: determining, based on one or more transmissions, that a second UE is unable to receive a transmission from a third UE intended for the second UE; and sending feedback to the third UE on behalf of the second UE, based on the determination, to prompt a retransmission from the third UE to the second UE [paragraphs 0020-0021].
Regarding claims 2, 15, 20, and 27, Zeger discloses wherein the one or more transmissions comprise vehicle to vehicle (V2V) or vehicle to everything (V2X) transmissions [paragraph 0006 (mobile ad hoc network reads on V2V or V2X)].
Regarding claims 3, and 21, Zeger discloses wherein the determining comprises decoding control portions of transmissions from at least one of the second UE or the third UE [paragraph 0021].
Regarding claims 4, and 22, Zeger discloses decoding a control portion of a transmission from the third UE that indicates resources for the transmission from the third UE to the second UE; and determining, based on monitored transmissions from the second UE, that the second UE is unable to receive the transmission on the indicated resources [paragraph 0021].
Regarding 7, Zeger discloses wherein the first UE provided the feedback using resources that comprise a combination of: time and frequency resources; and a feedback sequence [paragraph 0016].
Regarding claim 8, it is inherent in the art that the feedback also causes other UEs to back off from transmitting using resources reserved for the retransmission.
Regarding claims 9, 17, 24, and 29, Zeger discloses wherein feedback provides an indication that the feedback is provided by the first UE on behalf of the second UE [paragraph 0021].
Regarding claims 10 and 25, Zeger discloses wherein the first UE provides the feedback only if the first UE determines it is in proximity to the third UE [paragraphs 0012, 0021].
Regarding claim 11, Zeger discloses determining the first UE is in proximity to the third UE based on a determined distance or reference signal receive power (RSRP) [paragraphs 0012, 0021].
Regarding claim 12, Zeger discloses applying power control when providing the feedback, based on a determined distance from the first UE to at least one of the second or third UE [paragraph 0016].
Regarding claim 13, it is inherent in the art that the first UE prioritizes providing its own feedback, or transmission over providing feedback on behalf of the second UE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 16, 18, 23, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeger.
Regarding claims 5, 6, 16, 23, and 28, Zeger does not specifically discloses wherein the first UE provides the feedback using resources that are different than resources used to provide acknowledgment feedback by the second UE to the third UE or wherein the first UE provides the feedback using resources that are the same as resources used to provide acknowledgment feedback by the second UE to the third UE.  However, the Examiner takes Official Notice that it is well known in the art to use the same or different resources or sending an ACK message.  Before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Zeger to include these features.  The motivation for this modification would have been to specifically point out the specific resources used which are a matter of design that lacks criticality to the overall function of the invention.
Regarding claims 18 and 30, Zeger does not specifically disclose sending the transmission intended for the second UE involves at least one blind retransmission. However, the Examiner takes Official Notice that it is well known in the art to send a blind retransmission when no acknowledgment has been received.  Before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Zeger to include this feature.  The motivation for this modification would have been to provide a level of redundancy to increase the probability of the UE receiving the transmission.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chen et al., US Patent Application Publication Number 2011/0159799, disclose multicast transmission.
Sun et al., US Patent Application Publication Number 2018/0242315, disclose feedback-based retransmission.
Cho, US Patent Application Publication Number 2015/0249544, discloses performing HARQ operation in wireless communication system.
Huang et al., US Patent Application Publication Number 2020/0205166, disclose handling sidelink feedback collision.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841.  The examiner can normally be reached on Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EAW/
April 28, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644